Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about February 20, 1996, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that appellant committed acts, which, if committed by an adult, would constitute the crimes of attempted assault in the second degree, criminal possession of a weapon in the fourth degree and menacing in the second degree, and placed her with the Division for Youth, limited secure, for 1 year, unanimously affirmed, without costs.
The finding was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Credibility issues were properly placed before the trier of fact and we find no reason to disturb its findings. Appellant’s remaining contentions are without merit. Concur— Sullivan, J. P., Milonas, Wallach, Tom and Mazzarelli, JJ.